        1                                                                                         MW

        2   WO
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Inderpreet Singh,                              No. CV-19-05590-PHX-SPL (CDB)
       10                          Petitioner,
       11    v.                                             ORDER
             United States Department of Homeland
       12
             Security, et al.,
       13                          Respondents.
       14
       15         Petitioner Inderpreet Singh, who is detained in the CoreCivic La Palma Correctional
       16   Center in Eloy, Arizona has filed, through counsel, a Petition for Writ of Habeas Corpus.
       17   (Doc. 1.) Petitioner has also attached a memorandum to the Petition,1 in which he seeks a
       18   stay of removal. (Doc. 1-2.) The Court will issue a temporary stay of removal and require
       19   Respondents to answer the Petition.
       20   I.    Background
       21         Petitioner is a native and citizen of India. On June 26, 2019, he entered the United
       22   States without inspection near Calexico, California, and was encountered and taken into
       23   custody by the United States Department of Homeland Security (DHS), Customs and
       24   Border Protection (CBP), the same day. (Doc. 1-3 at 15-20.) Petitioner was determined to
       25   be inadmissible to the United States and placed in expedited removal proceedings pursuant
       26   to Immigration and Naturalization Act § 235(b)(1), 8 U.S.C. § 1225(b)(1). (Id. at 15.)
       27
       28         1
                      Also entitled “Petition for Writ of Habeas Corpus.”


TERMPSREF
            1   Petitioner expressed a fear of persecution or torture if returned to India and was referred
            2   for a credible fear determination.
            3          Petitioner retained counsel to represent him during the credible fear determination
            4   process. (Doc. 1-4 at 18-20.) On September 5, 2019, he received an initial telephonic
            5   credible fear interview, which was postponed pursuant to his request that counsel be
            6   present. (Id. at 81-83.) Petitioner’s interview was rescheduled several times, and on
            7   September 20, 2019, a telephonic interview was held without counsel. (Doc. 1-3 at 2-12,
            8   30-34.) An asylum officer found Petitioner was credible but determined Petitioner had not
            9   established that he had a credible fear of persecution or torture if removed to India. (Id. at
        10      30-34.) The asylum officer reasoned that “under all the circumstances, it would be
        11      reasonable for [Petitioner] to relocate and avoid persecution,” and Petitioner had not shown
        12      that “there was a significant possibility that … [t]he harm [he] fear[s] would be inflicted
        13      by or at the instigation of, or with the consent or acquiescence of, a public official [or] other
        14      person acting in an official capacity.” (Id. at 36.) The determination was approved by a
        15      supervisory asylum officer, and on September 27, 2019, Petitioner was ordered removed
        16      from the United States. (Id. at 33, 38-39.)
        17             Petitioner requested review of the credible fear determination by an Immigration
        18      Judge (IJ). (Doc. 1-3 at 38-39.) On an unknown date, a hearing was held, and an IJ
        19      affirmed the asylum officer’s credible fear determination. (Doc. 1 ¶ 48.) On October 25,
        20      2019, Petitioner submitted a request to United States Citizenship and Immigration Services
        21      (USCIS) to reconsider the credible fear determination and for a new credible fear interview.
        22      (Doc. 1-4 at 2-17.) The outcome of that request is unknown.
        23      II.    Petition
        24             In his Petition, Petitioner names as Respondents: United States Attorney General
        25      William Barr, former Acting DHS Secretary Kevin McAleenan,2 Acting USCIS Director
        26      Ken Cuccinelli, United States Immigration and Customs Enforcement (ICE) Phoenix Field
        27             2
                        Acting DHS Secretary Chad Wolf shall be substituted as Respondent pursuant to
        28      Rule 25(d) of the Federal Rules of Civil Procedure.


TERMPSREF                                                     -2-
            1   Office Director Enrique Lucero, Acting ICE Director Matthew T. Albence, and La Palma
            2   Correctional Center Warden Chuck Keeton, as well as DHS, CBP, ICE, and USCIS.3
            3   Petitioner asserts that the Court has habeas corpus jurisdiction to review his claims pursuant
            4   to the Ninth Circuit’s decision in Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917 F.3d
            5   1097 (9th Cir. 2019), cert. granted, No. 19-161 (Oct. 18, 2019).4
            6          Petitioner brings three grounds for relief. In Grounds One and Two, Petitioner
            7   claims that his credible fear proceedings denied him a fair and meaningful opportunity to
            8   apply for relief in violation of the governing statute, 8 U.S.C. § 1225(b)(1), and the Due
            9   Process Clause of the Fifth Amendment. Petitioner alleges DHS denied him his right to be
        10      represented by counsel, denied him an opportunity to submit relevant and probative
        11      evidence in support of his claim, and failed to assess his claim under the correct legal
        12      standard. In Ground Three, Petitioner requests attorney’s fees and costs under the Equal
        13      Access to Justice Act.
        14             In his demand for relief, Petitioner asks the Court to: (1) determine that his expedited
        15      removal order violated his statutory, regulatory, and constitutional rights and, as a result,
        16      he is being detained in violation of the law; (2) vacate the expedited removal order; and (3)
        17      order that he “be provided a new, meaningful opportunity to apply for asylum and other
        18      relief from removal.” (Doc. 1 at 18.)
        19             3
                         Under the rationale articulated in Armentero, infra, and in the absence of authority
        20      addressing who is the proper respondent in immigration habeas corpus proceedings under
                § 2241, the Court will not dismiss the individual Respondents or the Petition for failure to
        21      name a proper respondent at this stage of the proceedings. See Armentero v. INS, 340 F.3d
                1058, 1071-73 (9th Cir. 2003) (finding the DHS Secretary and the Attorney General were
        22      proper respondents), withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld
                v. Padilla, 542 U.S. 426, 435 n.8 (2004) (declining to resolve whether the Attorney General
        23      is a proper respondent in an immigration habeas corpus petition). However, because DHS,
                CBP, USCIS, and ICE are agencies, not persons having custody over Petitioner, they will
        24      be dismissed as Respondents in this action. See Rumsfeld, 542 U.S. at 434 (“the proper
                respondent to a habeas petition is ‘the person who has custody over [the petitioner].’”
        25      (quoting 28 U.S.C. § 2242)).
        26
                       4
                         In Thuraissigiam, the Ninth Circuit found that 8 U.S.C. § 1252(e)(2)’s statutory
                limitation on habeas corpus review “violate[d] the Suspension Clause as applied to
        27      Thuraissigiam,” and held “[t]he district court ha[d] jurisdiction and, on remand, should
                exercise that jurisdiction to consider Thuraissigiam’s legal challenges to the procedures
        28      leading to his expedited removal order.” 917 F.3d at 1119.


TERMPSREF                                                    -3-
            1          The Court will require Respondents Barr, Wolf, Lucero, Cuccinelli, Albence, and
            2   Keeton to answer the Petition.
            3   III.   Stay of Removal
            4          In the Ninth Circuit, “a petitioner seeking a stay of removal must show that
            5   irreparable harm is probable and either: (a) a strong likelihood of success on the merits and
            6   that the public interest does not weigh heavily against a stay; or (b) a substantial case on
            7   the merits and that the balance of hardships tips sharply in the petitioner’s favor.” Leiva-
            8   Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (discussing application of Nken v.
            9   Holder, 556 U.S. 418, 444 (2009)).
        10             In the interests of justice, the Court will issue a temporary stay of removal.
        11      Petitioner is subject to an order of expedited removal and alleges that “DHS has requested
        12      [his] passport which indicates they are arranging for his imminent removal.” (Doc. 1-2 at
        13      6.) Because removal would deprive him of the relief he seeks – asylum in the United States
        14      – he has shown that it is probable that he would suffer irreparable harm absent a stay.
        15      Petitioner has also shown that he has a substantial case on the merits, without prejudice to
        16      Respondents demonstrating the contrary, by raising material legal issues in the credible
        17      fear determination process. Lastly, the balance of hardships tips sharply in Petitioner’s
        18      favor. A stay will maintain the status quo until Respondents have had an opportunity to
        19      brief the Petition and will facilitate a considered review of the parties’ arguments by the
        20      Court and a reasoned decision on the issues presented. Accordingly,
        21             IT IS ORDERED:
        22             (1)    A temporary stay of removal is entered. Respondents are enjoined from
        23      removing Petitioner Inderpreet Singh (A# 201-741-802) from the United States pending
        24      further order of this Court.
        25             (2)    Respondents DHS, CBP, USCIS, and ICE are dismissed from this action.
        26             (3)    Acting DHS Secretary Chad Wolf is substituted for Kevin McAleenan as a
        27      Respondent in this action.
        28


TERMPSREF                                                   -4-
            1          (4)    The Clerk of Court shall email a copy of this Order to the United States
            2   Attorney for the District of Arizona, to the attention of Peter Lantka at
            3   peter.lantka@usdoj.gov and Mary Finlon at mary.finlon@usdoj.gov.
            4          (5)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the
            5   Petition (Doc. 1), (3) this Order upon the United States Attorney for the District of Arizona
            6   by certified mail addressed to the civil process clerk at the office of the United States
            7   Attorney pursuant to Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure. The Clerk
            8   of Court shall also send by certified mail a copy of the Summons, the Petition, and this
            9   Order to the United States Attorney General pursuant to Rule 4(i)(1)(B) and to Respondents
        10      Barr, Wolf, Lucero, Cuccinelli, Albence, and Keeton pursuant to Rule 4(i)(2) of the Federal
        11      Rules of Civil Procedure.
        12             (6)    Respondents Barr, Wolf, Lucero, Cuccinelli, Albence, and Keeton shall have
        13      30 days from the date of service to answer the Petition (Doc. 1). Respondents shall not
        14      file a dispositive motion in place of an answer absent leave of Court.
        15             (7)    Petitioner shall have 15 days from the filing of Respondents’ Answer to the
        16      Petition to file a Reply.
        17             (8)    Petitioner must file a “Notice of Change in Status” with the Clerk of Court
        18      within 5 days of any material change in Petitioner’s immigration or custody status.
        19      Petitioner may not include a motion for other relief with the Notice.
        20             (9)    This matter is referred to Magistrate Judge Camille D. Bibles pursuant to
        21      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
        22      report and recommendation.
        23             Dated this 20th day of November, 2019.
        24
        25
        26                                                        Honorable Steven P. Logan
                                                                  United States District Judge
        27
        28


TERMPSREF                                                   -5-
